Per curiam.
Respondent moves to strike the statement of facts from the files and record herein and to dismiss the appeal, for the reason that the said statement of facts was not properly certified by the trial court. It does not appear from the certificate to the statement of facts in this case that the said statement contains all the material facts in the said cause. On the authority of Enos v. Wilcox, 3 Wash. 44 (28 Pac. Rep. 364); Cadwell v. First National Bank, 3 Wash. 188 (28 Pac. Rep. 365), and an unbroken line of decisions of this court, the motion will be sustained, the statement stricken and the appeal dismissed.